DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/635,727 filed 01/31/2020 and Response to Election/Restriction filed 12/02/2021.
Claims 1-6 remain pending in the Application. Claims 7-18 are cancelled from the Application. 
4.	Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive (see Remarks).

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the switch (67) of the DC-AC-DC converter (62) connecting the DC-AC-DC converter (62) to said alternating-current network (9) and to said vehicle (4)”, “switch (67) of the DC-DC converter (61) connecting the DC-DC converter (61) to said vehicle (4)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (Korean Publication Application KR 2015-0109608 A) in view of Johnsen et al. (US Patent  9,887,570).
With respect to claim 1 Kwan et al. teaches A mobile charging unit (1), particularly for one or more electric vehicles (4), of the type including rechargeable batteries (41) (Abstract; paragraphs [0035], [0036]; Fig. 2), comprising: 
a mobile charging vehicle (2) (the vehicle V, on which electric vehicle charging apparatus 200 is installed (paragraphs [0048], [0049]; Figs, 2, 4)), and 
a charging apparatus (3), installed on said charging vehicle (2) (charging apparatus 200 installed on the vehicle V/charging vehicle (paragraph [0049]; Figs, 2, 4)), having, in turn:
an energy accumulation group (5), equipped with accumulators (51) for storing energy for charging said electric vehicles (4) (electric vehicle charging apparatus 200 comprising an electric power storage module 230/energy accumulation group comprising one or more rechargeable batteries/accumulators providing stored power to the electric vehicle 100  (paragraphs [0048], [0050], [0036]; Figs. 2, 4)); 
an inverter (6), connected to said accumulators (51), comprising a DC-AC-DC converter (62), for converting the direct current from said accumulators (51) into alternating current, wherein said inverter (6) is connectable to an alternating-current network (9) and is adapted to transform the alternating current of said alternating-current network (9) into direct current for charging said accumulators (51) (electric vehicle charging apparatus 200 comprising power conversion module 220/inverter connected to the electric power storage module 230/energy accumulation group comprising one or more rechargeable batteries/accumulators (paragraphs [0004], [0050], Figs. 2-4), wherein power conversion module 220/inverter includes one or more converters for conversion between AC and DC power  stored in the electric power storage module 230/rechargeable batteries/accumulators comprising power interface 210 to transfer AC power (paragraphs [0051], [0052], [0018], [0036], [0061])); and 
an internal control system (7), connected to said inverter (6), adapted to control the operation of said inverter (6) (conversion control module 250/internal control system connected to control the power conversion module 220/inverter (paragraphs [0022], [0093], [0097]; Fig. 6)); 
wherein said inverter (6) (paragraph [0051]) further comprises: 
a direct current bus (63), connected to said DC-AC-DC converter (62) (power conversion module 220/inverter comprising plurality of converters capable of converting AC and DC power and bus connecting them including first power converter 221 and/or second converter 222 converting AC current into DC current and vice versa (paragraphs [0051], [0052], [0064], [0067]; Figs. 2-4)), and 
a DC-DC converter (61), from direct current into direct current, connected to said direct current bus (63) and connectable to the rechargeable batteries (41) of said vehicle (4) (power conversion module 220/inverter comprising plurality of converters capable of converting AC and DC power and bus connecting them, wherein power conversion module 220/inverter is connected to the electric vehicle 100 comprising rechargeable batteries (paragraphs [0051]-[0053], [0039]; Figs. 2-4));

While Kwan et al. discloses electric power storage module 230/energy accumulation group comprising one or more rechargeable batteries/accumulators including plurality of variety of converters (DC-DC, DC-AC-DC) having plurality of charging plugs 211-213 to make a connection to and charge all kinds of electric vehicles  (paragraphs [0004], [0050], [0064]-[0073]), Kwan et al. lacks specifics regarding transforming the alternating current of said alternating-current network (9) into direct current for charging said accumulators (51). However Johnsen et al. teaches a mobile energy storage apparatus 102 comprising converters and energy storage device 112/battery cells/accumulators (51) for supplying adjustable energy/power to the electric vehicle (Abstract), wherein control interface 120 is configured to select AC mode to charge the mobile energy storage apparatus 102 comprising energy storage device 112/battery cells/accumulators (51)  (col. 11, ll.17-20, ll.22-25; col. 15, ll.30-32, ll.35-41; Figs. 10, 11), including: 
wherein said DC-DC converter (61) and said DC-AC-DC converter (62) comprise a switch (67) respectively, the switch (67) of the DC-AC-DC converter (62) connecting the DC-AC-DC converter (62) to said alternating-current network (9) and to said vehicle (4), and the switch (67) of the DC-DC converter (61) connecting the DC-DC converter (61) to said vehicle (4) (mobile energy storage apparatus 102 comprising plurality of converters, such as inverter 130/DC-AC-DC converter inputting/outputting AC or DC power/current, DC/DC converter providing converted AC power/current or converted DC power/current to electric vehicle/vehicle (4) and comprising connect /disconnect/switches to switch from charging electric vehicle/vehicle (4) to charging itself (col. 8, ll.52-56, ll.65-67; col. 9, ll.1-5; col. 13, ll.51-54), including electrical generation devices 170/alternating-current network (9) providing AC power/current and connected/disconnected/switched to/from inverter 130/DC-AC-DC converter (col. 7, ll.46-50; col. 15, ll.44-50; col. 17, ll.5-13; Fig. 10)), and 
wherein said accumulators (51) are connected to said direct current bus (63) (wherein energy storage device 112/battery cells/accumulators (51) connected to DC/direct power/current (Figs. 9A, 10)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have used Johnsen et al. to teach specific subject matter Kwan et al. does not teach, because it provides the system, which achieves high efficiencies (col. 13, ll.19-20).
With respect to claims 4, 6 Kwan et al. teaches:
Claim 4: wherein said accumulators (51) are arranged in a rack configuration (paragraph [0050]).
Claim 6: further comprising connectors (8) for connecting said inverter (6) to said rechargeable batteries (41) of said vehicle (4) (paragraphs [0062], [0095]; Figs. 2, 4).
	With respect to claims 2, 3, 5 Johnsen et al. teaches:
Claim 2:  wherein said inverter (6) comprises one or more switches (66), interposed between said direct current bus (63) and said accumulators (51), said switches (66) being connected to said internal control system (7) (col. 13, ll.51-54).
Claim 3:  wherein said internal control system (7) comprises: an interface panel (71) that can be seen by a display, preferably a touch screen display, to highlight charging parameters (col. 9, ll.46-53; Fig. 8), and
an interface board (72), intended to be connected, by means of a cable (73), to an analogous communication interface board (43) of said electric vehicle (4) whose rechargeable batteries (41) must be charged, for detecting the charge state of said rechargeable batteries (41), said interface board (72) being adapted to detect operational information of said charging apparatus (3), including: information relating to the electric charge and the temperature of said accumulators (51) and related to the thermal and operating condition of said inverter (6) (col. 9, ll.46-48; col. 11, ll.15-18; col. 7, ll.53-59; Fig. 10).
Claim 5:  further comprising a detection board (52) for the detection of the charge and discharge states of said accumulators (51), said detection board (52) being connected to said internal control system (7) and being configured to provide operating variables of said accumulators (51) to said internal control system (7) (col. 7, ll.52-67; col. 8, ll.54-67; Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have used Johnsen et al. to teach specific subject matter Kwan et al. does not teach, because it provides the system, which achieves high efficiencies (col. 13, ll.19-20).
Remarks

9.	In remarks Applicant argues in substance:
i) Applicant submits that the cited references provide no such teaching of any switches for connecting the inverter to various connections. In the present invention, the switches on the DC-AC-DC converter can cause this converter to be used (1) in a battery charging mode, where power from the alternating-current network can be used to charge the energy accumulation group, or (2) in a vehicle charging mode, where power from the accumulators are sent to the vehicle. Such features are not shown or described in either Kwan or Johnsen.
10.	Examiner respectfully disagrees for the following reasons:
With respect to i) Johnsen et al. teaches a mobile energy storage apparatus 102 comprising converters and energy storage device 112/battery cells/accumulators (51) for supplying adjustable energy/power to the electric vehicle (Abstract), wherein control interface 120 is configured to select AC mode to charge the mobile energy storage apparatus 102 comprising energy storage device 112/battery cells/accumulators (51)  (col. 11, ll.17-20, ll.22-25; col. 15, ll.30-32, ll.35-41; Figs. 10, 11), wherein mobile energy storage apparatus 102 comprising plurality of converters, such as inverter 130/DC-AC-DC converter inputting/outputting AC or DC power/current, DC/DC converter providing converted AC power/current or converted DC power/current to electric vehicle/vehicle (4) and comprising connect /disconnect/switches to switch from charging electric vehicle/vehicle (4) to charging itself (col. 8, ll.52-56, ll.65-67; col. 9, ll.1-5; col. 13, ll.51-54), including electrical generation devices 170/alternating-current network (9) providing AC power/current and connected/disconnected/switched to/from inverter 130/DC-AC-DC converter (col. 7, ll.46-50; col. 15, ll.44-50; col. 17, ll.5-13; Fig. 10)).
Based on these disclosures of Johnsen et al. Examiner believes that Kwan et al. in combination with Johnsen et al. reads claims 1-6 as currently written and maintains rejections under 35 USC § 103 above.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/25/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851